DETAILED ACTION
Allowable Subject Matter
Claims 1-16 are allowed over prior art of record.  The following is an examiner’s statement of reasons for allowance.
This case has a parent case (16/126823).   That case has claimed the details of FIG. 1 and was abandoned.  The current case, claims the details of FIG. 7 in independent claims 1, 7 & 12.  All 3 independent claims do not contain a single previously unknown limitation.  In fact, all 3 independent claims are “reject-able” by using the same prior art that was used in rejection of independent claim in parent case:  (US-2019/0288031) by Satoh in view of (US-2014/0151827) by Zhou.  The problem is that it would require a weak combination of embodiments taught by Satoh.   Such combination of embodiments is hinted at by Satoh as allowable, but not explained in detail.   Therefore, any rejection in view of such combination of embodiments would be weak and would open Examiner to a valid claim of “hindsight reconstruction”.   To fully explain the situation, the cited example rejection of claim 1 (the other independents, claims 7 & 12 are almost copies; they claim overlapping subject matter; this “rejection” applies to them too) would look something like this:

Satoh discloses in FIGs. 5B, 7F & 7E “A magnetic memory device (FIG. 5B) comprising: 
a first magnetic layer (5B, 200) having a variable magnetization direction; 
a second magnetic layer (202) having a fixed magnetization direction; and 
a nonmagnetic layer (204) provided between the first magnetic layer and the second magnetic layer, wherein: 
short 206), a second sub-magnetic layer (FIG. 7F; long 206; also FIG. 7E long 206; this is the combination of embodiments; combine the elements of FIG. 7F and 7E; motivation to combine in such a way is discussed below), a third sub-magnetic layer (FIG. 7E, short 206), a first intermediate layer (FIG. 7F, 258) provided between the first sub-magnetic layer and the second sub-magnetic layer, and a second intermediate layer (FIG. 7E, 258) provided between the second sub-magnetic layer and the third sub-magnetic layer, the first sub-magnetic layer is provided between the nonmagnetic layer and the second sub-magnetic layer (see drawings) and has a magnetization direction that is antiparallel to a magnetization direction of the second sub-magnetic layer and has a magnetization amount that is smaller than a magnetization amount of the second sub-magnetic layer (taught by secondary reference of Zhou; details and motivation to combine are present in Non-Final in parent case), the third sub-magnetic layer has a magnetization direction that is antiparallel to the magnetization direction of the second sub-magnetic layer (taught by secondary reference of Zhou; details and motivation to combine are present in Non-Final in parent case), and the second sub-magnetic layer is provided between the first sub-magnetic layer and the third sub-magnetic layer (see drawings).”

So, what is the motivation to combine features of 7F and 7E, as Examiner does above?  It is in paragraph 44 of Satoh:
 [0044] The magnetic free layer structure 200 is not limited to the exemplary structures of FIGS. 7A-7G and may have other structures that include multiple magnetic free layers and optionally one or more PELs. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included on Notice of References Cited, attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexander Belousov whose telephone number is (571)-272-3167. The examiner can normally be reached on 10 am-4 pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kim Nguyen can be reached on 571-272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 
/Alexander Belousov/Patent Examiner, Art Unit 2894
12/16/2021

/MOUNIR S AMER/Primary Examiner, Art Unit 2894